IN THE SUPREME COURT OF THE STATE OF NEVADA


                        BONNIE NYBERG QUAINTANCE, AN                               No. 85761
                        INDIVIDUAL IN HER OWN BEHALF
                        AND AS THE SPECIAL
                        ADMINISTRATOR OF THE ESTATE
                        OF GARY ALDEN QUAINTANCE,
                        Petitioner,
                        vs.
                        THE EIGHTH JUDICIAL DISTRICT
                        COURT OF THE STATE OF NEVADA,                              DEC 1 L 2022
                        IN AND FOR THE COUNTY OF                                 ELEAB    A. BROWN
                                                                              CLE    F   PREME COURI
                        CLARK; AND THE HONORABLE
                                                                              BY
                        DAVID M. JONES, DISTRICT JUDGE,                                   CLERK

                        Respondents,
                          and
                        THE PALMER LAW FIRM P.C., A
                        PROFESSIONAL CORPORATION; AND
                        RICHARD B. HERMAN, P.C., A
                        PROFESSIONAL CORPORATION,
                        Real Parties in Interest.


                                          ORDER DENYING PETITION
                                    FOR WRIT OF MANDAMUS OR PROHIBITION

                                   This emergency petition for a writ of mandamus or prohibition
                       seeks a stay pending appeal, in light of the district court's failure to hear a
                       stay motion filed below before the morning of an evidentiary hearing.
                                   Having considered the petition and supporting documentation,
                       we are not convinced that our extraordinary and discretionary intervention
                       is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                       P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                       burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
                       Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ

SUPREME COURT
        OF
     NEVADA


(0) 1947A    aneilW•
                                                                                     2 z - 3 gct.C1
                relief is an extraordinary remedy and that this court has sole discretion in
                determining whether to entertain a writ petition). Writ relief is available
                only when there is no plain, adequate, and speedy legal remedy, Pan, 120
                Nev. at 224, 88 P.3d at 841; NRS 34.170; NRS 34.330, and here, petitioner
                may move for a stay in her appeal, which was docketed in this court last
                week. Nelson v. Heer, 121 Nev. 832, 122 P.3d 1252 (2005), as modified (Jan.
                25, 2006); NRAP 8.      Thus, petitioner has an adequate legal remedy
                precluding writ relief. Moreover, we are not inclined to intervene before the
                district court has had an opportunity to consider petitioner's stay motion.
                See NRAP 8(a); TRP Fund VI, LLC v. PHH Mortg. Corp., 138 Nev. Advi Op.
                21, 506 P.3d 1056 (2022). Accordingly, we
                            ORDER the petition DENIED.



                                                         ACa.
                                                   Hardesty


                                                          Al4C;•,—.0
                                                   Stiglich


                                                                                   J.
                                                   Herndon




                cc:   Hon. David M. Jones, District Judge
                      Hatfield & Associates, Ltd.
                      Law Office of Mary F. Chapman, Ltd.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A